 

Exhibit 10.2

 

Synlogic, Inc

301 Binney Street

Suite 401

Cambridge, MA 02142

 

 

May 9, 2018

 

Jose-Carlos Gutiérrez-Ramos

Zero Masconomo Street

Manchester, MA 01944  

 

Dear Dr. Gutiérrez-Ramos:

 

This confirms that you have resigned from your position as President and Chief
Executive Officer of Synlogic, Inc. (“Synlogic” or the “Company”) as well as
from related positions including as a member of the Company’s Board of Directors
(the “Board”) and any office or board membership you hold with any of the
Company’s subsidiaries.  Your resignation shall become effective on May 10, 2018
(the “Resignation Date”).  On behalf of the Board, please accept our sincere
appreciation for your contributions.  We also appreciate your willingness to
assist with the transition as may be requested by the Company’s Interim CEO.

 

We would like to make this transition as smooth as possible for you and the
Company.  Consistent with that, the Company will treat the ending of your
employment consistent with a termination without Cause for purposes of that
certain employment agreement dated March 20, 2015, as amended by the First
Amendment to Offer Letter dated May 8, 2017 (the “Employment Agreement”) between
you and the Company. You understand and agree that wherever the term “Company”
is used in this Agreement it shall refer to Company, its divisions, affiliates,
subsidiaries and related entities, and its and their respective officers,
directors, employees, agents, representatives, successors and assigns.

 

Severance Pay and Benefits. As more fully set forth below, Company desires to
provide you with the following severance pay and benefits in exchange for
certain agreements by you:

 

 

a)

Pay you salary continuing payments at your then Base Salary rate of ($486,000
per year) for a period thirteen (13) months (the “Severance Period”) following
the termination of your employment, in accordance with the Company’s regularly
established payroll procedure (the “Severance Payments”).   

 

 

b)

Provided you are eligible for and timely elect to continue receiving group
medical insurance pursuant to the “COBRA” law continue to pay the share of the
premium for health coverage that is paid by the Company for active and
similarly-situated employees who receive the same type of coverage until the
earlier of (i) the last day of the Severance Period, or (ii) the date on which
you become eligible for healthcare insurance with a subsequent employer, unless
the Company's provision of such COBRA payments will violate the
nondiscrimination  requirements of applicable law, in which case this benefit
will not apply.

 

--------------------------------------------------------------------------------

 

 

 

 

 

c)

Within sixty (60) days following the Resignation Date, the Company will pay you
a lump-sum payment of ($83,592) which is equal to the prorated portion of the
Target Bonus for the 2018 fiscal year (with such prorated portion determined by
the number of days you were employed during such fiscal year).

 

 

d)

Any of your equity awards that would have vested on or before June 9, 2018 shall
accelerate and become vested as of the Resignation Date and, except as provided
in subpart (e) of this section, all outstanding equity awards will cease vesting
on the Resignation Date.  

 

 

e)

In consideration of you continuing to advise the Interim CEO and the Company on
an as needed basis, if you enter into and comply with this Agreement you will
continue to vest in the Granted Shares subject to the Restricted Stock Agreement
between you and the Company dated May 14, 2015 (the “RSA”), from the Resignation
Date through November 15, 2018, (the “Consultancy Period”), unless the Company
terminates the Consultancy Period on an earlier date due to your breach of this
Agreement or for Cause as defined in the Company’s 2017 Stock Incentive Plan
(the “Plan”).  All remaining unvested Granted Shares (as defined in the RSA)
will be forfeited on the last day of the Consultancy Period in accordance with
the terms of the Plan and the RSA.  Notwithstanding anything to the contrary
(whether herein, in the Plan or any predecessor plan, any award agreement or
otherwise), you acknowledge and agree that, except as set forth in subparts (d)
and (e) of this section, you shall not vest in any other outstanding equity
award(s) after the Resignation Date.                 

 

To the extent applicable, the Severance Payments, "COBRA" payments and lump-sum
payment will commence (or, in the case of the lump-sum payment, be paid) within
sixty (60) days after your termination, and once they commence, will include any
unpaid amounts accrued from the date of your termination.

 

Confidentiality/Non-Disparagement.  You hereby expressly agree to and
acknowledge the following:

 

(i)that you have returned to Company all Company documents (and any copies
thereof) and property, that you shall abide by the Invention and Non-Disclosure
Agreement and the Non-Compete and Non-Solicitation Agreement that you have
previously executed (the “Employment Agreements,” the terms of which are hereby
incorporated by reference and shall survive the signing of this Agreement), and
that you otherwise shall abide by any and all common law and/or statutory
obligations relating to protection and non-disclosure of Company’s trade secrets
and/or confidential and proprietary documents and information;

 

(ii)that except to the extent required by law, all information relating in any
way to the subject matters of this Agreement, including the terms and amounts,
shall be held confidential by you and shall not be publicized or disclosed to
any person (other than an immediate family member, legal counsel or financial
advisor, provided that any such individual to whom disclosure is made agrees to
be bound by these confidentiality

 

--------------------------------------------------------------------------------

 

 

 

obligations), business entity or government agency (except as mandated by state
or federal law);

 

(iii)that except to the extent required by law, you will not make any statements
that are professionally or personally disparaging about or adverse to the
interests of Company (including its officers, directors and employees)
including, but not limited to, any statements that disparage any person,
product, service, finances, financial  condition, capability  or any other
aspect of the business of Company, and that you will not engage in any conduct
that is intended to harm professionally or personally the reputation of Company
(including its officers, directors and employees); and

 

(iv) that the breach of any of the foregoing covenants by you shall constitute a
material breach of this Agreement and shall relieve Company of any further
obligations hereunder and, in addition to any other legal or equitable remedy
available to Company, shall entitle Company to recover any monies already paid
to you pursuant to Section on Severance Pay and Benefits in this Agreement.

 

Release of Claims.  You hereby agree and acknowledge that by signing this
Agreement and accepting the Severance Pay and Benefits set forth above to be
provided to you, and other good and valuable consideration provided for in this
Agreement, you are waiving your right to assert any form of legal claim against
Company (as it is defined above) of any kind whatsoever from the beginning of
time through the date you execute this Agreement. Your waiver and release herein
is intended to bar any form of legal claim, charge, complaint or any other form
of action (jointly referred to as “Claims”) against the Company seeking any form
of relief including, without limitation,   equitable   relief   (whether  
declaratory, injunctive or otherwise), the recovery of any damages or any other
form of monetary recovery whatsoever (including, without limitation, back pay,
front pay, compensatory damages, emotional distress damages, punitive damages,
attorneys’ fees and any other costs) against the Company, up through the date
you sign this Agreement.

 

Without limiting the foregoing general waiver and release of claims,
you  specifically waive and release the Company from any Claim arising from or
related to your employment relationship with the Company or the termination
thereof, including, without limitation:

 

(i)Claims under any state or federal discrimination, fair employment practices
or other employment related statute, regulation or executive order (as they may
have been amended through the execution date of this Agreement) prohibiting
discrimination or harassment based upon any protected status including, without
limitation, race, national origin, age, gender, marital status, disability,
veteran status or sexual orientation. Without limitation, specifically included
in this paragraph are any Claims arising under the federal Age Discrimination in
Employment Act, the Older Workers Benefit Protection Act, the Civil Rights Acts
of 1866 and 1871, Title VII of the Civil Rights Act of 1964, the Civil Rights
Act of 1991, the Equal Pay Act, the Americans With Disabilities Act and any
similar Massachusetts or other state statute.

 

(ii)Claims under any other state or federal employment related statute,
regulation or executive order (as they may have been amended through the
execution

 

--------------------------------------------------------------------------------

 

 

 

date of this Agreement) relating to wages, hours or any  other terms and
conditions of employment. Without limitation, specifically included in this
paragraph are any Claims arising under the Fair Labor Standards Act, the Family
and Medical Leave Act of 1993, the National Labor Relations Act, the Employee
Retirement Income Security Act of 1974, the Consolidated Omnibus Budget
Reconciliation Act of 1985 (COBRA), the Massachusetts Wage Act and any similar
Massachusetts or other state statute.

 

(iii)Claims under any state or federal common law theory including, without
limitation, wrongful discharge, breach of express or implied contract,
promissory estoppel, unjust enrichment, breach of a covenant of good faith and
fair dealing, violation of public policy, defamation, interference with
contractual relations, intentional or negligent infliction of emotional
distress, invasion of privacy, misrepresentation, deceit, fraud or negligence.

 

(iv)Any other Claim arising under state or federal law.

 

Notwithstanding the foregoing, this Section shall not release the Company from
any obligation expressly set forth in this Agreement.  In addition, the Company
hereby acknowledges that you are not releasing: (i) claims that you may not
release as a matter of law; (ii) expenses to be reimbursed by the Company’s
applicable reimbursement policy or program; (iii) any rights that you may have
under a Director & Officer insurance policy; (iv) indemnification rights that
you may be entitled to receive under the Company’s or any affiliate’s
organizational and/or governance documents; or (v) any remaining rights you have
with respect to Granted Shares that are vested or will become vested pursuant to
the terms of this Agreement.   You acknowledge and agree that, but for providing
this waiver and release of claims, you would not be receiving the Severance Pay
and Benefits being provided to you under the terms of this Agreement.

 

You explicitly acknowledge that because you are over forty (40) years of age,
you have specific rights under the Age Discrimination in Employment Act and the
Older Workers Benefits Protection Act (“OWBPA”), which prohibit discrimination
on the basis of age, and that the releases set forth in this section are
intended to release any right that you may have to file a claim against Demos
alleging discrimination on the basis of age.

 

Consistent with the provisions of OWBPA, the Company is providing you with
twenty-one (21) days (until May 28, 2018) in which to consider and accept the
terms of this Agreement by signing below and returning it to Maiken
Keson-Brookes at Synlogic, 200 Sidney Street, Suite 320, Cambridge, MA 02139. Of
course, you may choose to sign and return this Agreement sooner than May 28,
2018 if you wish. In addition, you may rescind your assent to this Agreement if,
within seven (7) days after you sign this Agreement, you deliver a notice of
rescission to Ms. Keson-Brookes. To be effective, such rescission must be hand
delivered or postmarked within the seven (7) day period and sent by certified
mail, return receipt requested, to Ms. Keson Brookes at the Company’s address
listed above.

 

Also, consistent with the provisions of the ADEA and other Federal
Discrimination Laws, nothing in this release shall be deemed to prohibit you
from challenging the validity of this release under the federal age or other
discrimination laws (the “Federal Discrimination Laws”) or from filing a charge
or complaint of age or other employment related discrimination with the Equal
Employment

 

--------------------------------------------------------------------------------

 

 

 

Opportunity Commission (“EEOC”), or from participating in any investigation or
proceeding conducted by the EEOC. Further, nothing in this release or Agreement
shall be deemed to limit the Company’s right to seek immediate dismissal of such
charge or complaint on the basis that your signing of this Agreement constitutes
a full release of any individual rights under the Federal Discrimination Laws,
or to seek restitution to the extent permitted by law of the economic benefits
provided to you under this Agreement in the event that you successfully
challenge the validity of this release and prevail in any claim under the
Federal Discrimination Laws.

 

You are advised to consult with counsel before entering into this Agreement.

 

 

 

Sincerely,

 

SYNLOGIC, INC

 

 

 

/s/ Peter barrett                                                  

May 10, 2018                                      

Peter Barrett

Date

Chairman, Board of Directors

 

 

 

ACCEPTED AND AGREED BY:

 

 

/s/ Jose Carlos Gutiérrez-Ramos

May 10, 2018                                      

Jose Carlos Gutiérrez-Ramos

Date

  

 

 

 

 